455 U.S. 129 (1982)
COMMON CAUSE ET AL.
v.
SCHMITT ET AL.
No. 80-847.
Supreme Court of United States.
Argued October 7, 1981
Decided January 19, 1982[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
Archibald Cox argued the cause for appellants in No. 80-847. With him on the briefs were Michael L. Burack, Louis R. Cohen, Roger M. Whitten, Kenneth J. Guido, Jr., and Ellen G. Block.
Jan W. Baran argued the cause for appellees in both cases and filed a brief for appellees Schmitt et al. Roderick M. Hills, Robert K. Burgess, Robert B. Shanks, and Edward Sonnenschein, Jr., filed a brief for Americans for an Effective Presidency, appellee in No. 80-847. J. Curtis Herge filed a brief for Fund for a Conservative Majority, appellee in No. 80-1067.
Charles N. Steele argued the cause for the Federal Election Commission, intervenor-appellee in No. 80-847 and appellant in No. 80-1067. With him on the briefs were Kathleen Imig Perkins and Richard B. Bader.[]
PER CURIAM.
The judgment is affirmed by an equally divided Court.
JUSTICE O'CONNOR took no part in the consideration or decision of these cases.
NOTES
[*]  Together with No. 80-1067, Federal Election Commission v. Americans for Change et al., also on appeal from the same court.
[]  Briefs of amici curiae urging affirmance were filed by Phillip A. Lacovara, Gerald Goldman, Ronald A. Stern, Charles S. Sims, and Arthur B. Spitzer for the American Civil Liberties Union; and by Wayne T. Elliot and Allen R. Hirons for the Southeastern Legal Foundation, Inc.